        Case 1:03-md-01570-GBD-SN Document 4333 Filed 01/04/19 Page 1 of 2




                                                                                                              Christopher LoPalo
                                                                                                       Partner – New York Office
                                                                                                         Clopalo@napolilaw.com


                                          January 4, 2019
Via: ECF
The Honorable George B. Daniels
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

The Honorable Sarah Netburn
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007


       Re:     In Re Terrorist Attacks on September 11, 2001, No. 03-md-1570 (GBD)(SN)


Dear Judge Daniels and Judge Netburn:

        We represent the Plaintiffs in the 12 cases listed on the attached Exhibit 1. As required by the
Court’s July 10, 2018 Amended Order Approving Notice to Conform, Short Form Complaints, and
Notices of Amendment (ECF No. 4045), we submit this letter on behalf of the Plaintiffs in each of the
cases listed on Exhibit 1, who have filed Short form Complaints against the Kingdom of Saudi Arabia
to request that each case be made part of this multi-district litigation (03 MDL 1570). We have filed a
Related Case Statement in each case.



                                          Respectfully submitted,


                                          Christopher LoPalo


cc: All Counsel of Record via ECF




                                                    NAPOLILAW.COM
                          400 Broadhollow Road, Suite 305, Melville, New York 11747 | (212) 397-1000
    Case 1:03-md-01570-GBD-SN Document 4333 Filed 01/04/19 Page 2 of 2




                                  EXHIBIT 1
1. Abdus-Sabur, et al., v. Kingdom of Saudi Arabia, No.   18-cv-11929
2. Berry, et al., v. Kingdom of Saudi Arabia, No.         18-cv-12294
3. Coppola, et al., v. Kingdom of Saudi Arabia, No.       18-cv-12298
4. Ervin, et al., v. Kingdom of Saudi Arabia, No.         18-cv-12301
5. Gularte, et al., v. Kingdom of Saudi Arabia, No.       18-cv-12305
6. Keaton, et al., v. Kingdom of Saudi Arabia, No.        18-cv-12326
7. Mann, et al., v. Kingdom of Saudi Arabia, No.          18-cv-12328
8. Moy, et al., v. Kingdom of Saudi Arabia, No.           18-cv-12334
9. Quinones, et al., v. Kingdom of Saudi Arabia, No.      18-cv-12335
10. Sorrentino, et al., v. Kingdom of Saudi Arabia, No.   18-cv-12336
11. Watts, et al., v. Kingdom of Saudi Arabia, No.        18-cv-00025
12. Ahmed, et al., v. Kingdom of Saudi Arabia, No.        18-cv-00028
